PEE CURIAM.
James D. Lyons has filed a petition for a writ of mandamus, asking this court to direct the district court to rule on his Motion to Expedite Service of Complaint and Injunction and further proceed with his action pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), based on undue delay. Lyons’s action has been pending in the district court since July 2002. We find that mandamus relief is not warranted because there has been no undue delay. Accordingly, although we grant leave to proceed in forma pauperis, we deny Lyons’s petition for a writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.